Citation Nr: 0715596	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  99-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a nondominant left shoulder injury, status post 
Mumford procedure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran retired after serving on active duty from April 
1979 until December 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection and assigned a noncompensable rating for residuals 
of a nondominant left shoulder injury, status post Mumford 
procedure, effective January 1, 1999.  The veteran 
subsequently initiated and perfected an appeal of this 
initial rating determination.  In June 1999, he testified 
before a Decision Review Officer, seated at the RO.  

In August 1999, the veteran was subsequently awarded a 10 
percent initial rating, also effective January 1, 1999.  The 
Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remained in appellate status.  

In a September 2000 decision, the Board denied an initial 
rating in excess of 10 percent for residuals of a nondominant 
left shoulder injury, status post Mumford procedure.  That 
decision was appealed to the Court.  In an April 2001 order, 
the Court vacated the Board's decision and remanded the 
matter back to the Board for readjudication.  

In a June 2002 decision, the Board again denied an initial 
evaluation in excess of 10 percent for residuals of a 
nondominant left shoulder injury, status post Mumford 
procedure.  That decision was again appealed to the Court.  
In an August 2005 order, the Court reversed the June 2002 
Board decision as to the denial of a 20 percent initial 
rating for the veteran's nondominant left shoulder injury, 
status post Mumford procedure, and remanded the matter back 
to the Board for the assignment of an initial rating of not 
less than 20 percent and of an appropriate effective date 
under 38 U.S.C.A. § 5110(b)(2).  The appeal was in turn 
remanded back to the RO by the Board in April 2006, which 
effectuated the Court ordered 20 percent initial rating for 
his left shoulder disability, effective from January 1, 1999, 
in a November 2006 rating decision.  


FINDING OF FACT

The veteran's left shoulder injury, status post Mumford 
procedure, is characterized by pain and some limitation of 
motion of the left shoulder, but does not result in a 
restriction of motion of the left arm to 25 degrees from his 
side, fibrous union of the humeral head, or ankylosis of the 
left shoulder joint.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of a nondominant left shoulder injury, status 
post Mumford procedure, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.40-4.46, 4.71a, Diagnostic Codes 5003, 5101, 5200-03(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in November 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated, most recently in November 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
September 1998.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left shoulder 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The September 1998 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  No further duties to assist or inform the veteran 
remain unfulfilled by VA.  

The veteran seeks an increased initial rating for his left 
shoulder disability, status post Mumford procedure.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Codes 5010-5201.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned, with 
the additional code shown after a hyphen.  See 38 C.F.R. § 
4.27 (2006).  Diagnostic Code 5010, which contemplates 
traumatic arthritis, provides that affected joints be rated 
as degenerative arthritis under 5003.  Diagnostic Code 5003 
provides a minimum 10 percent rating for any major joint or 
group of minor joints with a confirmed X-ray finding of 
arthritis.  Additionally, a higher rating may be awarded for 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  A 20 percent 
rating has thus been awarded under Diagnostic Code 5201, for 
limitation of motion of the arm at the shoulder.  Under this 
Code, a 20 percent evaluation is warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level.  Limitation of motion to midway between the 
side and shoulder level also warrants a 20 percent evaluation 
for the minor shoulder.  Finally, limitation of motion to 25 
degrees from the side warrants a 30 percent evaluation for 
the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  As the veteran is right-handed, the criteria for the 
evaluation of the nondominant upper extremity will be used in 
the evaluation of his left shoulder disability.  

A VA general medical exam was afforded the veteran in 
September 1998.  He reported a history of left shoulder 
surgery at the acromioclavicular joint in 1995.  Since that 
time, he reportedly had experienced a constant ache in the 
left shoulder at the site of his surgery.  On objective 
physical evaluation, the veteran had range of motion of the 
left shoulder to 170 degrees on abduction and flexion, with 
tenderness reported after 90 degrees.  Internal and external 
rotation was without tenderness.  His neurological and 
sensory responses were within normal limits.  X-ray of the 
veteran's left shoulder suggested an osteotomy of the distal 
clavicle, but was otherwise within normal limits.  
Impingement syndrome, status post surgery, of the left 
shoulder was diagnosed.  

In June 2000, the veteran was afforded a VA dermatological 
examination which found his left shoulder to exhibit full 
range of motion, with the exception of abduction, which was 
limited to 140 degrees, with pain after 120 degrees.  No 
other pertinent findings regarding functional impairment of 
the left shoulder were made at that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 20 percent for the veteran's left 
shoulder disability.  As noted above, a 30 percent rating 
requires limitation of motion of the left arm to 25 degrees 
from the veteran's side.  According to the September 1998 
examination results, the veteran has both abduction and 
flexion of the left shoulder to 170 degrees, albeit with pain 
after 90 degrees.  Likewise, the veteran had abduction to 140 
degrees on VA examination in June 2000.  The veteran clearly 
does not have limitation of motion of his left arm to 25 
degrees from his side, and no examiner has suggested he 
exhibits the functional equivalent thereof.  As no medical 
expert has suggested the veteran has additional limitation of 
motion of the left shoulder or arm due to such factors as 
pain, weakness, fatigability, incoordination, or pain on 
movement of a joint, an increased initial rating based on 
such factors is not warranted.  See DeLuca, supra.  

Other Diagnostic Codes for shoulder disabilities likewise do 
not support an initial rating in excess of 20 percent.  A 
higher rating may be awarded for fibrous union of the humeral 
head, or unfavorable ankylosis of the scapula and/or humerus.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2006).  
However, such disability has not been demonstrated in the 
present case.  The September 1998 X-ray of the left shoulder 
gave no indication of a fibrous union of the humeral head, 
and no examination of record has found ankylosis of the left 
shoulder joint.  Hence, an initial rating in excess of 20 
percent is also not warranted based on other diagnostic 
criteria for the evaluation of shoulder disabilities.  The 
veteran was also negative for any neurological or sensory 
deficits secondary to his left shoulder disability.  
Additionally, inasmuch as the veteran's 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for his left shoulder 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

The Board also notes that while the veteran has a surgical 
scar of the left shoulder, he has already been awarded a 
separate noncompensable rating for this disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  As this issue is 
currently not before the Board, it will not be considered at 
this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 20 percent for the veteran's 
residuals of a nondominant left shoulder injury, status post 
Mumford procedure.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of a nondominant left shoulder injury, status post 
Mumford procedure is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


